Case 1:16-cv-00671-RM-NRN Document 296-4 Filed 05/10/19 USDC Colorado Page 1 of 3




       EXHIBIT 4
  Case 1:16-cv-00671-RM-NRN Document 296-4 Filed 05/10/19 USDC Colorado Page 2 of 3



                  NOTICE OF CLASS AND COLLECTIVE ACTION SETTLEMENT

                            This is a Court-Authorized Notice Regarding
 Valverde et al. v. Xclusive Staffing, Inc. et al., Civil Action No. 16-CV-00671-RM-NRN (D. Colo.)
                                                   AND
   Trejo et al. v. Xclusive Staffing, Inc. et al., Civil Action No. 17-cv-01602-RM-NRN (D. Colo.)
                                    (collectively, the “Lawsuits”)

TO: ALL CURRENT AND FORMER HOURLY EMPLOYEES OF XCLUSIVE STAFFING, INC.,
XCLUSIVE STAFFING OF COLORADO, LLC, OR ANY OF THEIR AFFILIATES, WHO WORKED AT
ONE OF THEIR CLIENTS’ COLORADO LOCATIONS (EXCEPT SKY RIDGE MEDICAL CENTER HCA-
HEALTHONE LLC) AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP TO AND
INCLUDING FEBRUARY 3, 2019.

RE: YOUR RIGHTS IN A LAWSUIT SEEKING UNPAID WAGES

A proposed settlement has been reached between Xclusive Staffing, Inc. (“Xclusive”) and
Plaintiffs Isabel Valverde, Jose Trejo, Marisol Trejo, Obdulia Julie Cortez, and Vilma de Jesus
Alvarenga Carranza (“Plaintiffs”) in the above-captioned Lawsuits. Plaintiffs are former
employees of Xclusive who worked at Xclusive client locations. Plaintiffs filed claims on behalf
of themselves and all other current and former Xclusive employees that worked at Xclusive client
locations in Colorado for allegedly (1) being denied 10-minute breaks for every 4-hours worked,
as allegedly required by Colorado State law, (2) having 30-minutes deducted from work time for
meal breaks that were not given; and (3) until July 1, 2016, having $3.00 fee deducted from every
check issued by Xclusive. The Lawsuits are currently pending in the United States District Court
for the District of Colorado and are called Valverde et al. v. Xclusive Staffing, Inc. et al., case
number 16-cv-00671-RM-NRN and Trejo et al. v. Xclusive Staffing, Inc. et al., case number 17-cv-
01602-RM-NRN.

Xclusive does not admit that the alleged policies occurred or that they are illegal, but Xclusive
would rather settle all claims than spend time and money on the lawsuit. Therefore, Xclusive has
agreed to pay a total of $1,520,000.00 to settle all claims in the Lawsuits against Xclusive and
against the other Defendants in the Lawsuits, XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE
STAFFING; XCLUSIVE STAFFING OF COLORADO, LLC; DIANE ASTLEY; OMNI INTERLOCKEN
COMPANY, L.L.C.; OMNI HOTELS MANAGEMENT CORPORATION; JMIR DTC OPERATOR LLC;
MARRIOTT INTERNATIONAL, INC.; and WESTIN DIA OPERATOR, LLC.

A hearing to consider approving the settlement is scheduled on [Date] at [Time] before the
Honorable Raymond P. Moore at The Alfred A. Arraj United States Courthouse, Courtroom A601,
901 19th Street, Denver, CO 80294.

If you would like a complete copy of the settlement or would like to learn more about your rights
with respect to the settlement, please contact the Class Administrator, Optime Administration,
LLC, using the following information:

You can call or fax the Class Administrator:

Telephone: [INSERT]

                                                1
  Case 1:16-cv-00671-RM-NRN Document 296-4 Filed 05/10/19 USDC Colorado Page 3 of 3


Fax: [INSERT]

OR

You can e-mail the Class Administrator:

[INSERT]

There is also a website with information about the settlement here:

[INSERT]

PLEASE DO NOT CALL THE COURT OR THE CLERK OF THE COURT.




                                                   2
